HILL, Circuit Judge, specially
concurring.
I concur in the result reached by Judge Sear, but I do so for a somewhat different reason than that stated in the opinion. The contract draftsman carefully divided § 14 of the contract into subsections 14A and 14B, specifically listing “Tuesday’s,” “Wednesday’s,” “Thursday’s,” and “Sunday’s” in 14A and referring to “the days of the week” in 14B. I believe that the reference in 14B is sufficiently differentiated from *900that in 14A that it is not made ambiguous by proximity.
I concur in the result in this case, however, because the parties seeking enforcement of the contract drafted the contract and determined which parties to bind to the covenant not to compete. T.G.I. Friday’s, Inc. was fully aware that the Jackson, Mississippi franchisee was a corporation wholly owned by Pittman and Trainor. Yet it bound only the corporation. Neither the individual owners of the franchisor corporation nor the individuals who owned the franchisee were made parties to the contract.
Although restraints on competition are often viewed with disfavor, they may serve a useful purpose. See Hazel Bishop, Inc. v. Perfemme, Inc., 314 F.2d 399 (2d Cir. 1963); De Long Corp. v. Lucas, 176 F.Supp. 104 (S.D.N.Y.1959), aff’d, 278 F.2d 804 (2d Cir.), cert. denied, 364 U.S. 833, 81 S.Ct. 71, 5 L.Ed.2d 58 (1960); Williston on Contracts § 1641 (3d ed. 1972). Nevertheless, they traditionally are, and ought to be, strictly construed. Frederick Chusid & Co. v. Marshall Leeman & Co., 279 F.Supp. 913 (S.D. N.Y.1968); 21 C.J.S. Covenants § 20. If Friday’s had felt it necessary to commit Pittman and Trainor to the covenants of the franchise agreement, it could easily have so provided.1 I would leave the party who drew the contract with the restraint that it demanded — against only the corporate franchisee — and would not revise it for the franchisor to include Pittman and Trainor. Semmes Motors, Inc. v. Ford Motor Co., 429 F.2d 1197 (2d Cir. 1970); Williston on Contracts § 621 (3d ed. 1972).
However viewed, the result is correct and I concur in it.

. Indeed, the franchisor might have exacted an undertaking by Tiffany’s, Inc. to require all key employees to give a reasonable covenant against competition had this been seen as necessary.